Baldwin, J. delivered the opinion of the Court—
Terry, C. J. concurring.
The points of Appellant are not well taken. Pleadings in Justices’ Courts are not held to much strictness. The complaint is substantially good. The plaintiff alleges that he is administrator in fact of the intestate. This is not denied in the answer. The failure to make the proof of the plaintiff’s title to sue, therefore, was no ground for a nonsuit.
There was no consideration for the alleged agreement of extension ; paying a part of a note was not enough when all was due.
The only matter in controversy really was as to the credit of thirty-five dollars claimed by defendant, as to which the proof was somewhat conflicting.
We do not see that any statement appears so authenticated as to enable us to review the testimony; for there was no motion for a new trial; but we ghotild not, under the circumstances, be disposed to interfere if a motion had been made for a new trial, and a proper statement settled.
Judgment affirmed.